PER CURIAM.
We agree with the conclusion reached by the district court, for the reasons satisfactorily stated in the opinion of Judge Kirkpatrick, 32 F.Supp. 436. We need only add that we see no basis for the defendant’s contention that it is not liable for interest for the period during which the insolvent bank, of which the plaintiff is receiver, was trustee of the defendant estate. The stockholders’ liability represented by the judgment recovered in this case was imposed for the benefit of the creditors of the bank, not of the bank itself. Dunn v. O’Connor, 67 App.D.C. 76, 89 F.2d 820. Consequently the right of the latter to interest from the due date of the assessment (Casey v. Galli, 94 U.S. 673, 24 L.Ed. 168) could not be prejudiced by the alleged neglect of the plaintiff and his predecessor in office to pay the assessment during that oeriod.
. , . The judgment of the, district court is ami med.